Case 2:16-cv-09530-JMV-JBC Document 290 Filed 08/11/21 Page 1 of 8 PageID: 5729




 NOT FOR PUBLICATION

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


 AMJAD SAIYED,
                                                                Civil Action No. 16-9530
                Plaintiff,
                                                                        OPINION
         v.

 ARCHON, INC., et al.,

                Defendants.


 John Michael Vazquez, U.S.D.J.

         Presently pending before the Court is Plaintiff Amjad Saiyed’s supplemental certification

 in support of his request for damages. D.E. 289. For the reasons that follow, Plaintiff’s request

 for damages is GRANTED in part and DENIED in part.

    I.        BACKGROUND

         On March 23, 2020, Plaintiff filed a motion for default judgment as to all Defendants. D.E.

 263. The Court granted the motion in part and denied the motion in part. Specifically, the Court

 granted default judgment solely as to Defendant Rashid Patel for Counts Four, Nine and Ten of

 the Amended Complaint. The claims pertain to Patel’s failure to pay overtime and/or minimum

 wage under the Fair Labor Standards Act (“FLSA”) and the New Jersey Wage and Hour Law

 (“NJWHL”). Plaintiff’s motion for default judgment was otherwise denied without prejudice.

 D.E. 265. With respect to the dismissed claims, the Court provided Plaintiff with an opportunity

 to cure the noted deficiencies. Id.

         On January 11, 2021, Plaintiff filed a motion for reconsideration, through which Plaintiff

 attempted to cure certain deficiencies by providing additional evidence and argument. D.E. 268.
Case 2:16-cv-09530-JMV-JBC Document 290 Filed 08/11/21 Page 2 of 8 PageID: 5730




 On February 25, 2021, the Court entered an Opinion and Order, stating that upon reconsideration,1

 Plaintiff’s motion for default judgment was also granted as to all Defendants, and as to liability on

 Counts Seven and Eleven. Counts Seven and Eleven assert claims that pertain to the accuracy of

 Plaintiff’s wage statements and rate of pay. D.E. 273, 277. The Court, however, denied Plaintiff’s

 motion for default judgment with respect to damages because it questioned Plaintiff’s documentary

 support. The Court directed Plaintiff to provide adequate written support for his damages claims

 and scheduled a hearing to address Plaintiff’s damages. Id.

        On March 15, 2021, Plaintiff filed a letter resubmitting the same documents that he filed

 to support his motion for reconsideration, stating that these documents were his proof of damages.

 D.E. 275. On June 3, 2021, the Court held a hearing via videoconference to address Plaintiff’s

 damages. D.E. 285. During the hearing, the Court granted Plaintiff leave to file additional

 documents to support his claim for damages. On July 6, 2021, Plaintiff filed an additional

 certification (“Saiyed Cert.”) and brief to support his requested damages. D.E. 289. In his

 certification, however, Plaintiff continues to rely on the same “Proof of Damages” filed at D.E.

 275. Plaintiff’s certification does address his poor working conditions, which were discussed at

 length during the evidentiary hearing. D.E. 289-1. But as will be discussed below, Plaintiff’s

 descriptions and account of his work environment either are not relevant to his surviving claims

 or, as already discussed in the Motion for Reconsideration Opinion, are seemingly impossible.




 1
   As explain in the Opinion, Plaintiff’s motion was not really a motion for reconsideration. A
 motion for reconsideration addresses perceived errors in a prior decision but Plaintiff instead
 presented additional evidence and argument that he could (and should) have presented in the initial
 motion. But because the Court granted Plaintiff leave to cure the deficiencies noted in the initial
 Default Judgment Opinion, the Court effectively treated the motion as one for reconsideration.


                                                  2
Case 2:16-cv-09530-JMV-JBC Document 290 Filed 08/11/21 Page 3 of 8 PageID: 5731




    II.       STANDARD OF REVIEW

           Plaintiff’s request for damages arises through his motion for default judgment. Although

 the factual allegations of the complaint “will be taken as true” for a motion for default judgment,

 the amount of damages must still be proven. Comdyne I, Inc. v. Corbin, 908 F.2d 1142, 1149 (3d

 Cir. 1990). Courts have “considerable latitude in determining the amount of damages” to award

 with respect to a motion for default judgment. Paniagua Grp., Inc. v. Hospitality Specialists, LLC,

 183 F. Supp. 3d 591, 605 (D.N.J. 2016).

    III.      ANALYSIS

           First, Plaintiff seeks $121,509.21 in damages for his breach of contract claims, based on

 the difference between what he was actually paid and what Defendants represented he would be

 paid in USCIS I-129 forms that Defendants submitted to the government. Saiyed Cert. ¶¶ 14-37.

 This is the same amount that Plaintiff previously requested for his breach of contract claim

 damages. Id. ¶ 37 (referring the Court to page 83 of D.E. 275-1). But as discussed in the Default

 Judgment and Reconsideration Opinions, Plaintiff failed to state a breach of contract claim.

 Accordingly, the Court did not enter default judgment for his breach of contract claim. DJ Op. at

 13; Recon. Op. at 5-6. In addition, the Court instructed Plaintiff to submit support for his damages

 as they pertain to his FLSA and NJWHL claims, indicating that Plaintiff would not receive

 damages for his breach of contract claims because he provided no legal basis to support the claim.

 DJ Op. at 16; Recon. Op. at 12 n.5. Therefore, for the same reasons as previously discussed, the

 Court will not award Plaintiff these damages.

           Plaintiff also seeks well over a $1 million in damages for “unemployment losses,”

 reimbursements he is owed from Defendants, unpaid vacation and holidays, sick days, and for his

 “financial deficiency” claims. Saiyed Cert. ¶¶ 48-52. Much of the June 3 hearing pertained to




                                                   3
Case 2:16-cv-09530-JMV-JBC Document 290 Filed 08/11/21 Page 4 of 8 PageID: 5732




 these claims, as Plaintiff set forth, at length, his oppressive working conditions to the Court. But

 in the Reconsideration Opinion, the Court rejected these damages because Plaintiff failed to

 provide legal authority to support awarding such damages. Recon. Op. at 12 n.5. Accordingly,

 Plaintiff’s account of his employment conditions is largely irrelevant as Plaintiff still fails to

 provide any legal support for these alleged damages. Thus, the Court will also not award any of

 these damages to Plaintiff.

        The Court also granted default judgment for Plaintiff’s claims under N.Y. Labor Law §

 195 (Count Seven) and N.J. Stat. Ann. § 34:11-4.6 (Count Eleven), which pertain to the receipt

 and accuracy of the wage statements Plaintiff received from Defendants. Plaintiff provides no

 explanation about what damages the Court should award for either of these counts. Consequently,

 the Court will not award damages for Counts Seven or Eleven.

        Next, Plaintiff seeks damages for his FLSA and NJWHL claims. The Court notes that

 these are the only claims for which Plaintiff was instructed to provide documentary support.

 Recon. Op. at 12-13. In the Default Judgment and Motion for Reconsideration Opinions, the Court

 granted default judgment for Plaintiff’s claims for the failure to pay overtime in violation of the

 FLSA and the NJWHL. Because Plaintiff may only recover for his unpaid wages once, the Court

 considered Plaintiff’s damages under the FLSA. Recon. Op. at 11. In addition, the Court

 determined that Plaintiff sufficiently alleged that Defendants’ violation was willful, such that

 Plaintiff could recover under the FLSA from November 21, 2011, to his termination on December

 19, 2013. Id. at 11. But as discussed, the Court concluded that Plaintiff did not sufficiently

 establish the amount of damages that should be awarded and provided Plaintiff with leave to

 further support his damages claim under the FLSA. Id. at 12-13.




                                                  4
Case 2:16-cv-09530-JMV-JBC Document 290 Filed 08/11/21 Page 5 of 8 PageID: 5733




        Plaintiff does not appear to challenge the Court’s decision to only look to the FLSA for

 damages or to limit his damages to the approximately two-year period. As a result, the Court

 focuses its analysis on the hours worked and rate of pay. Employers who violate the overtime

 provisions of the FLSA are “liable to the employee or employees affected in the amount of their

 unpaid minimum wages, or the unpaid overtime compensation, as the case may be, and in an

 additional equal amount as liquidated damages.”2 29 U.S.C. § 216(b). “To recover overtime

 compensation under the FLSA, an employee must prove that he worked overtime hours without

 compensation, and he must show the amount and extent of his overtime work as a matter of just

 and reasonable inference.” Davis v. Abington Mem’l Hosp., 765 F.3d 236, 241 (3d Cir. 2014)

 (citation omitted).

        With his motion for reconsideration, Plaintiff provided a spreadsheet detailing the total

 hours of overtime that he worked for Defendants for the duration of his employment. See D.E.

 275-1 at 87-91. Plaintiff’s spreadsheet indicated that he regularly worked over 100 hours a week.

 Id. The Court explained that these hours appear to be nearly impossible. Recon Op. at 12. But

 despite this statement, Plaintiff continues to rely on the same spreadsheet. See Saiyed Cert., ¶ 41

 (referring to pages 87 through 91 of D.E. 275-1 as a “‘back-up’ for the total overtime hours”). The

 Court still finds Plaintiff’s allegations as to the actual hours worked implausible and Plaintiff’s




 2
   Plaintiff argues that he does not fall into the learned professional exemption to the FLSA’s
 overtime requirements because he was not permitted to exercise discretion when performing his
 work. See D.E. 289-2 at 5-6. The FLSA’s minimum wage and overtime requirements do not apply
 to individuals who work in “a bona fide executive, administrative, or professional capacity.” 29
 U.S.C. § 213(a)(1). New Jersey provides a similar exemption for overtime and minimum wage
 requirements. N.J. Admin. Code § 12:56-7.1. Among other requirements, a learned professional
 “must perform work requiring advanced knowledge, . . . which includes work requiring the
 consistent exercise of discretion and judgment.” 29 C.F.R. § 541.301 (a)-(b). Even though
 Plaintiff is an accountant, based on his description of his responsibilities at work, the Court agrees
 that Plaintiff does not fall into the learned professional exemption.


                                                   5
Case 2:16-cv-09530-JMV-JBC Document 290 Filed 08/11/21 Page 6 of 8 PageID: 5734




 repeated representations that he worked more than 100 hours a week are not credible. As the Court

 previously explained,

                 assuming that Plaintiff did work twelve hours a day, seven days a
                 week, Plaintiff worked 84 hours per week – or 44 hours of overtime.
                 Of course, this assumes that Plaintiff was never sick and never
                 missed a day of work. Yet, even this herculean effort would result
                 in 2,288 hours of overtime per year. Here, Plaintiff claims to have
                 worked over an additional 1,000 hours of overtime for a year.

 Recon. Op. at 12.

        The Court, however, does not conclude that Plaintiff did not work any overtime hours.

 Based on Plaintiff’s certifications and statements during the evidentiary hearing, Plaintiff clearly

 believes that he worked an extraordinary number of hours. The Court clearly identified the

 perceived shortcomings of Plaintiff’s represented hours and provided Plaintiff with multiple

 opportunities to provide a reasonable estimate of the amount of overtime. Plaintiff repeatedly

 failed to provide this information. As a result, the Court will lower the number of Plaintiff’s

 overtime hours. Plaintiff testified that he worked twelve hours a day, seven days a week and

 represents that he was frequently required to work on holidays. Although the Court questions the

 veracity of Plaintiff’s statements, the Court will credit Plaintiff’s version of events and concludes

 that Plaintiff’s damages are based on 2,288 hours of overtime per year, which is based on a twelve-

 hour workday.

        Turning to the amount of overtime damages, an employee is entitled to receive one and a

 half times his regular rate for all hours worked in excess of forty hours. 29 U.S.C. § 207(a)(1). As

 he did in his motion for reconsideration, Plaintiff bases his overtime calculation on the salary

 amounts set forth in the USCIS Letters. Saiyed Cert. ¶ 40 (referring the Court to page 85 of D.E.

 275-1, which includes a chart outlining Plaintiff’s alleged FLSA damages). Although Plaintiff’s

 calculations are not entirely clear, Plaintiff seems to presume that based on his purported contract,



                                                  6
Case 2:16-cv-09530-JMV-JBC Document 290 Filed 08/11/21 Page 7 of 8 PageID: 5735




 he was a salaried employee who was expected to work a forty-hour workweek. Id. But as

 discussed, Plaintiff does not establish that the USCIS Letters constitute an employment contract.

 Plaintiff, therefore, cannot rely on the alleged contracts to establish his hourly rate. The Court,

 therefore, does not have a base rate upon which to calculate time and a half. Again, the Court

 identified this shortcoming in the Reconsideration Opinion and provided Plaintiff with an

 opportunity to fix the deficiency. Recon Op. at 12-13. But rather than providing appropriate

 information, Plaintiff relies on the exact same information that the Court already explained was

 deficient. Consequently, the Court will presume that Plaintiff made $12.00, which is the minimum

 wage in New Jersey. See State Minimum Wage Laws, U.S. Dept. of Labor, Wage & Hour Division,

 https://dol.gov/agencies/whd/minimum-wage/state#nj. This means that Plaintiff will be paid $18

 for his overtime hours.

        In sum, Plaintiff is awarded $82,368 in actual damages for his overtime violation claims.

 This amount constitutes 2,288 of overtime hours for a two-year period, at a rate of $18 per hour.

        In addition, Plaintiff seeks $555,046.05 in liquidated damages for his overtime claims,

 which is five times his lost wages claim. Saiyed Cert. ¶ 47. Plaintiff provides no legal authority

 to support this assertion. If an employer violates the overtime and minimum wage provision of

 the FLSA, an employee is entitled to his “unpaid overtime compensation . . . an in an additional

 equal amount as liquidated damages.” Davis, 765 F.3d at 241 (quoting 29 U.S.C. § 216(b)).

 Liquidated damages are presumed for an FLSA overtime violation. “To avoid mandatory liability

 for liquidated damages, an employer must show that it acted in good faith and that it had reasonable

 grounds for believing that it was not violating the Act.” Sec’y United States Dept. of Labor v. Am.

 Future Sys., Inc., 873 F.3d 420, 433 (3d Cir. 2017). There is no indication that any Defendant had

 reasonable grounds to believe that it was not violating the FLSA. The Court, therefore, will award




                                                  7
Case 2:16-cv-09530-JMV-JBC Document 290 Filed 08/11/21 Page 8 of 8 PageID: 5736




 liquidated damages, but rejects Plaintiff’s argument that he is entitled to five time his lost wages

 claim. Instead, the Court awards Plaintiff an additional $82,368 in liquidated damages.

          Finally, Plaintiff seeks attorney’s fees in this matter. D.E. 289-2 at 7. The FLSA provides

 that a prevailing party is entitled to an award of reasonable attorney’s fees. See 9 U.S.C. § 216(b).

 Therefore, as previously discussed, Plaintiff is entitled to his attorney’s fees in this instance.

 Plaintiff seeks $65,562.50 in fees and $2,798.21 in costs, supporting his request with a certification

 that outlines the services rendered by his attorney in this matter. D.E. 284. The Court concludes

 that Plaintiff’s attorney’s fees and costs are reasonable and properly supported. Thus, the Court

 will award Plaintiff with his requested fees and costs.

    IV.      CONCLUSION

          For the reasons set forth above, judgment will be entered for Plaintiff and against

 Defendants in the amount of $164,736 in damages and $68,360.71 in attorney’s fees and costs.

 An appropriate Order accompanies this Opinion.

 Dated:          August 9, 2021

                                                ______________________________
                                                John Michael Vazquez, U.S.D.J.




                                                   8
